Citation Nr: 1639776	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-26 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for sural nerve neuropathy of the left lower extremity (left neuritis).

2.  Entitlement to an initial rating in excess of 20 percent for sural nerve neuropathy of the right lower extremity (right neuritis).

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Rippel, Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to December 1989.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction was subsequently transferred to the RO in Newark, New Jersey.

In an August 2011 decision, the Board granted initial 20 percent ratings for sural nerve neuropathy of each lower extremity, but denied ratings in excess of 20 percent.

The Veteran appealed the August 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court granted a Joint Motion for Remand, filed by representatives for both parties, partially vacating the Board's decision to the extent that it denied entitlement to initial ratings in excess of 20 percent each for bilateral sural nerve neuropathy, and remanding the claims to the Board for further proceedings consistent with the Joint Motion.  The Joint Motion did not vacate the portion of the Board's decision awarding increased initial ratings of 20 percent.

This case was again before the Board in September 2012 and December 2012, when it was remanded for additional development to ensure compliance with the terms of the Joint Motion.  

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

Finally, the Board acknowledges that the Veteran has submitted Notices of Disagreement (NOD) to a November 2015 rating decision that denied entitlement to a rating in excess of 20 percent for the service-connected right and left ankle disabilities, a Statement of the Case (SOC) was issued in April 2016, and a Substantive Appeal was received at VA in June 2016.  The claims have not yet been certified to the Board.  The Board's preliminary review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not take jurisdiction over them at this time, as they are being processed by the AOJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Additional action is warranted prior to appellate review.  The Veteran has urged that his disabilities on appeal are more disabling than is reflected in the current ratings, and he also urges that all of his service-connected disabilities combine to render him unemployable.  To that end, the Veteran and lay witnesses have described symptoms including frequent seizure-type episodes beginning in his feet which render him unable to work.  They also noted that his medications for service-connected disability cause him persistent drowsiness.  It is urged that these seizure-type incidents that begin in the nerves of his feet and the drowsiness combine to preclude even sedentary-type employment.  See, generally, July 2016 Appellate Brief.  The Board notes, however, that there is a history of epilepsy noted in the private treatment records, and service connection is not in effect for epilepsy.  See November 2014 progress note from P.M., M.D., noting a medical history of epilepsy.  

It is unclear whether these manifestations described by the Veteran and multiple lay witnesses are related to the service-connected sural neuropathies or other service-connected disabilities.  The Veteran underwent examination for the disabilities on appeal in December 2014.  The results of this examination do not address these alleged manifestations.  However, the lay record is replete with reference to such episodes.  The lay statements document multiple episodes that are alleged to be somehow related to his bilateral neuropathies of the feet.  There is no mention of the existence or etiology of such manifestations in the December 2014 examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under the circumstances, the Board finds that an addendum should be obtained to address whether any seizure-type episodes as described by the Veteran, his wife, his coworkers and employer, represent manifestations of his service-connected sural neuropathies or other service-connected disabilities.  

The Veteran's representative has urged that the Veteran undergo a general medical examination to identify all of the current manifestations of his service-connected disabilities.  VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  Currently, the Veteran has a combined disability rating of 70 percent.  Considering the Veteran's request made through his representative, the Board finds that examination as to the other service-connected disabilities is necessary to decide the claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claim to the examiner who performed the December 2014 examination of the sural nerves, or a suitable substitute.  The claims file must be made available and reviewed by the examiner. If the examiner determines that additional testing is required to answer the question posed, such should be scheduled.  The examiner is asked to comment on the etiology of these reportedly observed seizure-type episodes beginning in the feet and opine as to whether it is at least as likely as not (probability of 50 percent or greater) that these observed 'seizures' are related to his sural neuropathy of the left and right lower extremities.  

Review of the entire file is required; however, attention is invited to the Veteran's wife lay statement regarding his symptoms, including "seizures" (VBMS, document labeled Buddy/Lay Statement, receipt date 1/19/2016); private treatment record from Dr. P.M., noting a history of epilepsy (VBMS, document labeled Medical Treatment Record-Non-Government Facility, receipt date 2/5/2015); and the December 2014 DBQ examination reports on the peripheral nerves and feet.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Thereafter, the Veteran should be afforded appropriate VA medical examination(s) to determine the functional impairments of the service-connected disabilities, with specific regard to their effects on his ability to perform tasks, including sedentary and physical tasks.  The service-connected disabilities include the aforementioned sural nerve neuropathy of the left and right lower extremities, left and right status post ankle reconstruction with DJD, status post glass excision right foot and erectile dysfunction.  The examiner(s) should also discuss whether there are combined effects of the Veteran's service-connected disabilities which result in a greater impairment, noting any psychological effects and commenting on whether the reportedly observed seizures are likely due to any service-connected disability.  The claims file must be made available and reviewed by the examiner. 

3.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

